Order entered October 4, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00706-CR

                         ROBERT ERWIN JACKSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. F15-56643-I

                                         ORDER
       We GRANT appellant’s September 30, 2016 motion to extend time for filing appellant’s

brief. We ORDER the brief be filed no later than November 8, 2016.


                                                   /s/   ADA BROWN
                                                         JUSTICE